EXHIBIT Execution Version Published CUSIP Number: 97064VAG5 CREDIT AGREEMENT Dated as of August 9, 2010 among WILLIS NORTH AMERICA INC., as Borrower, WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, as Parent, BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer and The Other Lenders Party Hereto SUNTRUST BANK, THE ROYAL BANK OF SCOTLAND PLC, LLOYDS TSB BANK PLC, and BARCLAYS BANK PLC as Syndication Agents BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1 1.02 Other Interpretive Provisions 25 1.03 Accounting Terms 26 1.04 Rounding 27 1.05 Exchange Rates; Currency Equivalents 27 1.06 Additional Alternative Currencies 27 1.07 Change of Currency 28 1.08 Times of Day 28 1.09 Letter of Credit Amounts 28 ARTICLE II. THE COMMITMENTS AND BORROWINGS 29 2.01 Committed Loans 29 2.02 Borrowings, Conversions and Continuations of Loans 29 2.03 Letters of Credit 31 2.04 Prepayments 40 2.05 Termination or Reduction of Commitments 41 2.06 Repayment of Loans 42 2.07 Interest 42 2.08 Fees 42 2.09 Computation of Interest and Fees 43 2.10 Evidence of Debt 43 2.11 Payments Generally; Administrative Agent’s Clawback 44 2.12 Sharing of Payments by Lenders 46 2.13 Determination of Eurocurrency Rate 47 2.14 Increase in Commitments 47 2.15 Cash Collateral 48 2.16 Defaulting Lenders 49 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 51 3.01 Taxes 51 3.02 Illegality 55 3.03 Inability to Determine Rates 56 3.04 Increased Costs; Reserves on Eurocurrency Rate Loans 57 3.05 Compensation for Losses 59 3.06 Mitigation Obligations; Replacement of Lenders 59 3.07 Survival 60 ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS 60 4.01 Conditions of Initial Credit Extension 60 4.02 Conditions to all Borrowings 62 ARTICLE V. REPRESENTATIONS AND WARRANTIES 62 5.01 Organization; Powers 62 5.02 Authorization; Enforceability 63 i 5.03 Governmental Approvals; No Conflicts 63 5.04 Financial Condition; No Material Adverse Change 63 5.05 Properties 63 5.06 Litigation and Environmental Matters 64 5.07 Compliance with Laws; Absence of Default 64 5.08 Investment Company Status 64 5.09 Taxes 64 5.10 ERISA 64 5.11 Disclosure 65 5.12 Subsidiaries 65 5.13 Solvency 65 5.14 Use of Proceeds 65 5.15 Pari Passu 65 ARTICLE VI. AFFIRMATIVE COVENANTS 66 6.01 Financial Statements; Ratings Change and Other Information 66 6.02 Notices of Material Events 68 6.03 Existence; Conduct of Business 69 6.04 Payment of Taxes 69 6.05 Maintenance of Properties; Insurance 69 6.06 Books and Records; Inspection Rights 69 6.07 Compliance with Laws 70 6.08 Use of Proceeds 70 6.09 Cash Collateralization of Extended Letters of Credit 70 ARTICLE VII. NEGATIVE COVENANTS 70 7.01 Subsidiary Indebtedness 70 7.02 Liens 71 7.03 Investments 72 7.04 Fundamental Changes 73 7.05 Asset Sales 74 7.06 Sale and Leaseback Transactions 75 7.07 Restricted Payments 75 7.08 Financial Covenants 76 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 76 8.01 Events of Default 76 8.02 Remedies Upon Event of Default 78 8.03 Application of Funds 79 ARTICLE IX. ADMINISTRATIVE AGENT 80 9.01 Appointment and Authority 80 9.02 Rights as a Lender 80 9.03 Exculpatory Provisions 80 9.04 Reliance by Administrative Agent 81 9.05 Delegation of Duties 81 9.06 Resignation of Administrative Agent 81 9.07 Non-Reliance on Administrative Agent and Other Lenders 82 9.08 No Other Duties, Etc 82 ii 9.09 Administrative Agent May File Proofs of Claim 83 9.10 Guaranty Matters 83 ARTICLE X. MISCELLANEOUS 84 10.01 Amendments, Etc 84 10.02 Notices; Effectiveness; Electronic Communications. 85 10.03 No Waiver; Cumulative Remedies; Enforcement 87 10.04 Expenses; Indemnity; Damage Waiver 88 10.05 Payments Set Aside 90 10.06 Successors and Assigns 90 10.07 Treatment of Certain Information; Confidentiality 95 10.08 Right of Setoff 96 10.09 Interest Rate Limitation 97 10.10 Counterparts; Integration; Effectiveness 97 10.11 Survival of Representations and Warranties 97 10.12 Severability 97 10.13 Replacement of Lenders 98 10.14 Governing Law; Jurisdiction; Etc 98 10.15 Waiver of Jury Trial 99 10.16 No Advisory or Fiduciary Responsibility 100 10.17 Electronic Execution of Assignments and Certain Other Documents 100 10.18 USA PATRIOT Act 100 10.19 Judgment Currency 101 SIGNATURES S-1 iii SCHEDULES 1.01(a) Mandatory Cost Formulae 1.01(b) Guarantors 2.01 Commitments and Applicable Percentages 5.06 Disclosed Matters 5.12 Subsidiaries 7.02 Existing Liens 7.03 Existing Investments 7.06 Specified Properties 10.02 Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A Committed Loan Notice B Note C Compliance Certificate D-1 Assignment and Assumption D-2 Administrative Questionnaire E Guaranty Agreement F-1 Opinion of Adam L. Rosman F-2 Opinion of Matheson Ormsby Prentice F-3 Opinion of Oliver Goodinge F-4 Opinion of Baker & McKenzie Amsterdam N.V. G Accession Agreement Pursuant to Item 601(b) of Regulation S-K the schedules and exhibits have been omitted and will be supplied to the Commission upon request. iv CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of August 9, 2010, among WILLIS NORTH AMERICA INC., a Delaware corporation (the “Borrower”), WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company incorporated under the laws of Ireland having company number 475616 (the “Parent”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer. PRELIMINARY STATEMENTS: The Parent and the Borrower have requested that the Lenders provide to the Borrower a revolving credit facility with a letter of credit sub-facility to be made available, among other things, for working capital, capital expenditures, other permitted acquisitions and other lawful corporate purposes. In furtherance of the foregoing, the Lenders are willing to make available the revolving credit facility and the related letter of credit sub-facility on the terms and subject to the conditions set forth herein.In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: “Acceding Lender” has the meaning specified in Section 2.14(c). “Acquired EBITDA” means, with respect to any Acquired Entity or Business or any Sold Entity or
